cca_2016031510335151 id uilc number release date from ----------------------- sent tuesday date am to ------------------------ cc bcc subject question re audit protection for tangibles method changes recently you posed a question regarding audit protection for changes under the final tangible_property regulations specifically you asked whether a taxpayer that makes an automatic change in method_of_accounting to utilize the final tangible regulations pursuant to section dollar_figure of revproc_2015_14 2015_5_irb_450 and takes into account the limited sec_481 adjustment for that change as required by section b i of that revenue_procedure should have audit protection for that item in taxable years prior to the year_of_change or at least prior to the date that amounts paid_or_incurred for the item may be included in the sec_481 adjustment your example involved a taxpayer that made an automatic change for its taxable_year beginning under section a i to deduct non-incidental materials_and_supplies in the taxable_year they are used or consumed in accordance with sec_1_162-3 and c under section b i of revproc_2015_14 the taxpayer calculated its sec_481 adjustment taking into account only amounts paid_or_incurred in taxable years beginning on or after your question was for costs paid_or_incurred by the taxpayer in taxable years beginning prior to whether exam can examine or change the taxpayer’s method_of_accounting for non-incidental materials_and_supplies that were deducted when paid_or_incurred by the taxpayer to the correct method of deducting those items when they were used or consumed in the taxpayer’s operations under your example we believe that the taxpayer has audit protection for the costs of non-incidental materials_and_supplies paid_or_incurred prior to section dollar_figure of revproc_2015_13 2015_5_irb_419 provides that except as otherwise provided in section dollar_figure of revproc_2015_13 or under any guidance provided in the i r b when a taxpayer timely files a form_3115 the irs will not require the taxpayer to change its method_of_accounting for the same item for a taxable_year prior to the requested year_of_change note that section dollar_figure of revproc_2015_14 addressing automatic method changes under tangible_property regulations does not specifically address audit protection for taxpayers that file method changes under its general provisions or its provisions for automatic changes made with a limited adjustment therefore the general_rule under section dollar_figure of revproc_2015_13 should apply to these changes if the taxpayer timely filed a form_3115 for to change its method_of_accounting for non-incidental materials_and_supplies pursuant to section a i of revproc_2015_14 and properly included the limited sec_481 adjustment then the irs cannot require the taxpayer to change its method_of_accounting for its non-incidental materials_and_supplies costs incurred prior to the year_of_change for the same reasons if a taxpayer made an automatic change in method_of_accounting to utilize the final tangible regulations pursuant to section dollar_figure of revproc_2015_14 2015_5_irb_450 and that change was made with the limited sec_481 adjustment required under section b of that revenue_procedure this taxpayer cannot request a subsequent or additional method change for the same item but only for costs paid_or_incurred prior to taxable years beginning prior to for these purposes we believe the taxpayer would have already made the appropriate method change for all costs paid_or_incurred for these items and the taxpayer would have taken into account the appropriate sec_481 adjustment for these items regardless of the taxable_year in which such costs were incurred as with any change in method_of_accounting under the final tangible_property regulations a taxpayer that desires to change its method_of_accounting for any item that it previously changed under section dollar_figure of revproc_2015_14 or for any item that it has not yet changed under section must change to a method under the final tangible_property regulations using the procedures under revproc_2015_13 and revproc_2015_14 but only if the taxpayer meets the eligibility requirements for an automatic change and the taxpayer must include a sec_481 adjustment as appropriate under the final tangible_property regulations i hope that this information was helpful if you need additional information please give me a call
